ORDER
PER CURIAM.
Appellant, Eddie Mull, appeals his jury conviction in the Circuit Court of the City of St. Louis for possession of a controlled substance, phencyclidine (PCP), RSMo § 195.202 (1989), for which he was sentenced, as a prior offender, RSMo §§ 558.-016 and 557.036.4 (1986), and prior drug offender, RSMo § 195.202 (1986), to seven years in prison. We affirm. We have reviewed the briefs of the parties, the arguments therein and the transcript of the proceedings below. We find no error on the part of the trial court. As we believe no jurisprudential purpose would be served by a written opinion, we dispose of this case pursuant to Rule 30.25(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.